Citation Nr: 0419404	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paranoid-type 
schizophrenia (claimed as manic depression).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that the veteran's November 2003 substantive 
appeal included a request for a Travel Board hearing.  
Subsequently, in December 2003, the veteran indicated that he 
wished to have his Board hearing in Washington, D.C.  In 
April 2004 correspondence, he indicated that he was unable to 
attend the hearing scheduled in May 2004.  Therefore, the 
hearing request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, 
VA is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  In addition, VA is required to 
obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  

In this case, the veteran related in July 2002 that he was in 
receipt of Social Security benefits.  There are no records 
from the Social Security Administration associated with the 
claims folder.  The duty to assist includes the 
responsibility to obtain and consider any relevant records 
from the Social Security Administration.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  A remand is required in order to obtain evidence 
from the Social Security Administration.  

With respect to private medical records, the RO has obtained 
records from private facilities as authorized by the veteran.  
The Board notes that the veteran alleged receiving treatment 
from both Community Health of South Dade and Columbia Deering 
Hospital from as early as 1982.  However, the responses from 
each facility contain records beginning in 1998 and 1997, 
respectively.  Review of these records suggests that the 
veteran had previous treatment, i.e., there is no reference 
to the record being of an initial evaluation or first 
admission to that hospital, etc.  It is common practice for 
hospitals and physicians to retain medical records for as 
long as required by law and then to destroy them.  If that is 
the case in the instant appeal, it may be possible for each 
facility to confirm whether earlier treatment was provided, 
even if the actual treatment records are no longer available.  
On remand, the RO should pursue this possibility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
records from the Social Security 
Administration, to include any disability 
determination and associated medical 
records.  

2.  The RO should attempt to obtain 
additional medical records from Community 
Health of South Dade and Columbia Deering 
Hospital.  The request for records should 
specifically acknowledge receipt of the 
records previously provided, but ask for 
any earlier records up to and including 
1982.  The RO should ask for written 
confirmation if no records are available.  
It should also ask whether the facility 
can confirm that treatment was provided 
at an earlier date, even if the records 
have been destroyed or are otherwise 
unavailable.  The RO should document 
these requests and any response received 
in the claims folder.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


